

EXHIBIT 10.5
 
AMENDING AGREEMENT
 
THIS AMENDING AGREEMENT is made as of the 30th day of March 2011, among Li3
Energy, Inc. (“Li3”), Pacific Road Capital A Pty Ltd, as trustee for Pacific
Road Resources Fund A (“Fund A”), Pacific Road Capital B Pty Ltd, as trustee for
Pacific Road Resources Fund B (“Fund B”) and Pacific Road Capital Management
G.P. Limited, as General Partner of Pacific Road Resources Fund L.P. (“PR
Partnership”).
 
RECITALS:
 
A.           Each of Fund A, Fund B and PR Partnership (collectively, the
“Pacific Road Funds”) entered into a stock purchase agreement dated August 3,
2010 with Li3 (the “Agreement”), pursuant to which the Pacific Road Funds sold
and Li3 purchased all of the issued and outstanding shares of Alfredo Holdings
Ltd.
 
B.           Under the Agreement, the Pacific Road Funds were granted the right
to subscribe for Units of Li3, which right has since lapsed.
 
C.           Li3 has entered into a letter of intent (the “LOI”) to acquire
controlling interests (the “Controlling Interests”) in a group of six (6)
companies (the “Maricunga Vendors”) that collectively own mining assets and
properties located in the Maricunga Salar Deposit in Chile (the “Maricunga
Project Assets”). Li3 has represented to the Pacific Road Funds that it has paid
the Maricunga Vendors USD$250,000 in connection with entering into the
LOI.  Pursuant to the LOI, Li3 and the Maricunga Vendors have agreed that the
acquisition by Li3 of the Controlling Interests will be structured pursuant to a
definitive share purchase agreement to be entered into by Li3 and the Maricunga
Vendors (the “Purchase Agreement”). According to the LOI, on execution of the
Purchase Agreement, Li3 will make a cash payment to the Maricunga Vendors (the
“Up-Front Cash”) which, as of the date hereof, is anticipated to be USD$6
million and Li3 will issue shares of its common stock (the “Maricunga
Acquisition Shares”) to the Maricunga Vendors which, as of the date hereof, are
expected to constitute 30% of the issued and outstanding shares of common stock
of Li3 (subject to certain specified adjustments). Under the terms of the LOI,
Li3 has agreed that upon acquiring the Controlling Interests, Li3 will be
required to commit to pay certain amounts (“Work Commitments”) to fund a work
program to carry out the exploration programs and studies required to lead the
Maricunga Project Assets to the Technical / Economic Feasibility Study stage
(the “Work Program”).
 
D.           Li3 has represented to the Pacific Road Funds that it expects to
(i) complete negotiations of an extension of time with the Maricunga Vendors to
negotiate and enter into the Purchase Agreement until April 11, 2011; (ii) make
the Up-Front Cash payment to the Maricunga Vendors under the Purchase Agreement
from the proceeds of a private placement of securities of Li3 (the “Private
Placement”) as described in the confidential term sheet (the “Term Sheet”)
attached to this Amending Agreement as Schedule A; and (iii) issue the Maricunga
Acquisition Shares to the Maricunga Vendors upon execution of the Purchase
Agreement, concurrently with the Up-Front Cash payment.
 
E.           Li3 and the Pacific Road Funds wish to (i) amend the Agreement to
reflect the changes in the property holdings of Li3 and to modify certain
options in the Agreement in order to allow the Pacific Road Funds to purchase
additional shares of Buyer Common Stock upon the achievement of certain outcomes
with respect to Li3’s lithium and iodine nitrate properties in Chile; and (ii)
provide for the Pacific Road Funds to invest in the Private Placement.

 
 

--------------------------------------------------------------------------------

 
 
THEREFORE, for good and valid consideration, the receipt and sufficiency of
which are hereby acknowledged and agreed, the parties agree as follows:
 
1.
Capitalized terms used herein shall have the meanings given in the Agreement
unless otherwise defined herein.

 
2.
Upon the satisfaction of the following conditions, the Pacific Road Funds will
subscribe for Li3 securities for an aggregate purchase price of USD$1.25 million
(which amount shall be increased to USD$2.0 million upon the receipt of required
internal approvals of the Pacific Road Funds) based on the terms and conditions
set forth in the Term Sheet (with such modifications thereto, including with
respect to escrow arrangements, as may be mutually agreed by Li3 and Pacific
Road): (i) all the terms of this Amending Agreement being effective and
remaining in full force and effect as of the time of such subscription, (ii)
placees in the Private Placement other than the Pacific Road Funds (the “Other
Investors”) subscribing for such amount of Li3 securities in the Private
Placement that provide net proceeds to Li3 that the Maricunga Vendors have
confirmed in writing represent full and satisfactory payment of the Up-Front
Cash (and that such Upfront Cash, when combined with the Maricunga Acquisition
Shares, also represents full and satisfactory payment for the Controlling
Interests), which written confirmation shall be in form and substance
satisfactory to the Pacific Road Funds, acting reasonably (it being understood
that a copy of the Purchase Agreement executed by the Maricunga Vendors shall
constitute satisfactory written confirmation), (iii) consents permitting Li3 to
execute, deliver and perform its obligations under this Amending Agreement
having been obtained from each of the Other Investors and Centurion Private
Equity, LLC (“Centurion”), in each case in form and substance satisfactory to
the Pacific Road Funds, acting reasonably (it being hereby agreed that (x)
delivery of a Notice to Subscribers in substantially the form attached as
Appendix I hereto by the Company shall be deemed to constitute satisfactory
consent from each Other Investor subscribing for $500,000 or less in the Private
Placement that receives such notice, and (y) execution and delivery of a Waiver
and Consent in substantially the form attached as Appendix II hereto by
Centurion shall be deemed to constitute satisfactory consent from Centurion),
(iv) the Purchase Agreement having been executed and delivered by the parties
thereto and the Controlling Interests unconditionally delivered to Li3 and any
procedures related thereto and registrations thereof completed in Chile, with
copies of all evidence of same having been delivered to the Pacific Road Funds
in form and substance satisfactory to the Pacific Road Funds, acting reasonably
(including the transfer of the Controlling Interests through a Chilean public
deed (escritura publica) granted before a Chilean notary and the registration of
such transfer with the applicable Chilean mining registry) (v) an opinion of
Chilean counsel to Li3 having been delivered to the Pacific Road Funds to the
effect that the Controlling Interests have been unconditionally transferred to
Li3, free of all liens, encumbrances and adverse claims, and all consents,
registrations and filings incidental to such transfer have been obtained and
performed, as applicable.  In the event that all of the foregoing conditions
have not been fully satisfied by May 1, 2011, the Pacific Road Funds’ obligation
to participate in the Private Placement shall automatically lapse and be
abandoned without any required notice to any other party.

 
3.
Li3 hereby covenants that the proceeds from the Pacific Road Funds’
participation in the Private Placement shall be used exclusively for the Work
Program and that Li3 presently has sufficient working capital (other than
through funds received pursuant to the Private Placement) to operate the
day-to-day conduct of its business.


 
– 2 –

--------------------------------------------------------------------------------

 
 
4.
Each of Li3 and the Pacific Road Funds will ensure that, except as provided in
the next sentence, no agent engaged in connection with the Private Placement
shall receive any fees or commissions (including by way of cash, warrants or
other securities issued by Li3, other than broker’s warrants) in respect of the
purchases of Li3 securities by the Pacific Road Funds contemplated hereby.  In
connection with the Pacific Road Funds’ participation in the Private Placement,
PRCM shall be entitled to a fee (the “PRCM Placement Fee”) equal to 4.5% of the
Pacific Road Funds’ aggregate subscription amount thereunder, which amount may
be deducted by the Pacific Road Funds from the cash proceeds delivered by the
Pacific Road Funds to Li3.  The parties agree that Li3 is not responsible for
any expenses or other costs of the Pacific Road Funds or their respective
affiliates, officers, employees or agents with respect to the Private Placement.

 
5.
The parties to this amending agreement acknowledge that, notwithstanding the
current default in respect of the Alfredo Property, Li3 is in the process of
negotiating with the owner of the Alfredo Property in respect of the option
agreement for said property. Li3 acknowledges and agrees that, in the event that
an option for the Alfredo Property is reinstated or Li3 shall agree to purchase
the Alfredo Property, the obligations of Li3 to pay the Contingent Consideration
pursuant to section 2.1 of the Agreement shall be binding and enforceable by the
Pacific Road Funds against Li3. To the extent that Li3 acquires another iodine
nitrate project in Chile and such property is advanced in priority to the
Alfredo Property, the Contingent Consideration will be payable as though
references to the Alfredo Property in section 2.1 of the Agreement were
references to such other iodine nitrate project. In the event Contingent
Consideration for any milestone is paid in respect of any iodine nitrate project
(including the Alfredo Property), no Contingent Consideration for the same
milestone shall be payable in respect of any other iodine nitrate project.

 
6.
The parties agree that upon the closing of the Pacific Road Funds’ investment in
the Private Placement, section 6.4(b) of the Agreement shall thereupon
automatically and instantaneously, without any further action by the parties
hereto, be deleted and replaced in its entirety with the following:

 
“(b) Buyer shall promptly deliver notice to Sellers of completion of each of:
(i) an NI 43-101 Measured, Indicated and Inferred Resources on the Alfredo
Property or another iodine nitrate project in Chile (an “Other Property”) as may
be acquired by the Buyer (the “Property Notice”); or (ii) notice of completion
of an NI 43-101 Measured, Indicated and Inferred Resources on one of the Buyer’s
lithium projects (including, for certainty, the Maricunga Salar property) (the
“Lithium Notice”), and in each case, Buyer shall promptly publicly announce such
completion. Commencing upon Buyer’s completion of either of such NI 43-101
technical reports and delivery of either of the Property Notice or the Lithium
Notice, as applicable, Sellers shall have the right (the “Milestone Option”),
exercisable by irrevocable written notice (the “Milestone Exercise Notice”)
delivered to Buyer in accordance with the provisions of section 11.1 of the
Agreement within forty-five (45) days of Buyer’s delivery of either of the
Property Notice or the Lithium Notice, as applicable, and copies of the
applicable NI 43-101 technical report evidencing Measured, Indicated and
Inferred Resources with supporting technical analysis and data, to subscribe for
shares of Buyer Common Stock having an aggregate purchase price of up to USD$10
million (less any amount previously subscribed for pursuant to the Milestone
Option) at a price per share equal to the greater of: (i) $0.27 per share of
Buyer Common Stock; and (ii) a 20% discount to the twenty (20) day
volume-weighted average price of the Buyer Common Stock on its principal market
beginning on the day that is ten (10) trading days before the public
announcement by Li3 of the completion of such NI 43-101 technical reports and
ending with the day that is ten (10) trading days following such public
announcement.

 
– 3 –

--------------------------------------------------------------------------------

 
 
(c) Buyer shall promptly deliver notice to Sellers of completion of a bankable
feasibility study consistent with the standards contained in NI 43-101, which
shall include Measured and Indicated mineral reserves on each of:  (i) the
Alfredo Property or any Other Property acquired by Buyer (the “Nitrate
Feasibility Notice”); or (ii) on one of the Buyer’s lithium projects in Chile,
including at the Maricunga Salar property (a “Lithium Feasibility Notice”), and
in each case, Buyer shall promptly publicly announce such completion. Buyer
shall have the right (the “Feasibility Option”), exercisable by irrevocable
written notice (the “Feasibility Exercise Notice”) delivered to Buyer in
accordance with the provisions of section 11.1 of the Agreement within
forty-five (45) days of Buyer’s delivery of either of the Nitrate Feasibility
Notice or the Lithium Feasibility Notice, as applicable, and copies of the
applicable NI 43-101 technical reports supporting such the applicable
feasibility study, together with supporting evidence and analysis thereto, to
subscribe for shares of Buyer Common Stock having an aggregate purchase price
of  up to USD$15 million (less any amount previously subscribed for pursuant to
the Feasibility Option) at a price per share equal to the greater of: (i) $0.27
per share of Buyer Common Stock; and (ii) a 20% discount to the twenty (20) day
volume-weighted average price of the Buyer Common Stock on its principal market
beginning on the day that is ten (10) trading days before the public
announcement by Li3 of the completion of such NI 43-101 technical reports
evidencing Measured and Indicated mineral reserves and ending with the day that
is ten (10) trading days following such public announcement. To the extent that
Sellers either have not exercised the Milestone Option as described in Section
6.4(b) above or have exercised only part thereof, to the extent that the
exercise period for such Milestone Option has not then expired, Sellers shall
have the right to add the unexercised portion of such Milestone Option (for
certainty, being the balance of the initial USD$10 million option less the
aggregate of any amounts for which Milestone Exercise Notices have been
delivered) to the total amount exercisable under the Feasibility Option.
 
(d) The number of shares and price of the shares issued pursuant to the
Milestone Option or Feasibility Option shall be equitably adjusted in the event
of any share split, consolidation or stock dividend by Buyer or other corporate
reorganization, merger or amalgamation.  Promptly after receipt of a Milestone
Exercise Notice or Feasibility Exercise Notice together with the accompanying
cash purchase price for the shares of Buyer Common Stock to be purchased, Buyer
shall deliver share certificates to the Sellers or as they may direct (subject,
in the case of delivery of Buyer Common Stock to any person other than the
Pacific Road Funds, to Buyer’s evaluation of investor suitability and
satisfactory completion of Buyer’s standard anti money-laundering procedures)
representing such purchased shares of Buyer Common Stock.

 
– 4 –

--------------------------------------------------------------------------------

 
 
(e) Buyer shall pay no selling agent a fee (including by way of cash, warrants
or other securities issued by Buyer, other than broker’s warrants) in respect of
the securities purchased by the Sellers upon exercise of the Milestone Option or
the Feasibility Option. Upon exercise of the Milestone Option or the Feasibility
Option and cumulative payments by the Pacific Road Funds totalling $5 million or
more through any combination of payments thereunder, PRCM shall be entitled  to
reimbursement by Li3 for documented third party legal and evaluation costs up to
$250,000 and a fee equal to 3.5% of the gross proceeds (measured from the first
dollar) from the exercise of such options, which amounts may be deducted by the
Pacific Road Funds from the cash proceeds delivered by the Pacific Road Funds to
Li3 in connection with such exercise (provided that Li3 has been provided with
the relevant expense accounting and not promptly and reasonably objected
thereto).
 
(f) If at any time when the Sellers are exercising the Milestone Option or the
Feasibility Option the Buyer Common Stock is not then trading on a stock
exchange in North America or on an over-the-counter basis, reference to the
twenty (20) day volume-weighted average price of the Buyer Common Stock shall
instead mean and refer to the fair market value of a share of Buyer Common Stock
as determined by an independent valuator giving equal weight to the value of
Buyer Common Stock both before and after the public announcements referred to in
Section 6.4(b) or Section 6.4(c), as applicable, acceptable to the Buyer and the
Sellers, acting reasonably (the costs of which valuator will be paid for by the
Buyer).
 
7.
Section 6.4(c) of the Agreement shall be renumbered as Section 6.4(g).

 
8.
The parties acknowledge and agree that purchases of Buyer Common Stock under the
Private Placement, the exercise of the Milestone Option and the exercise of the
Feasibility Option may be completed by the Pacific Road Funds or any fund
managed or advised by Pacific Road Capital Management Pty Ltd. (“PRCM”).

 
9.
Li3 hereby grants to the Pacific Road Funds the registration rights set out in
Schedule B hereto, on the terms and conditions set out therein.

 
10.
The parties confirm that, notwithstanding anything else contained herein, the
Agreement remains in full force and effect.

 
11.
The Agreement shall henceforth be read and construed in conjunction with this
amending agreement.


 
– 5 –

--------------------------------------------------------------------------------

 
 
12.
This amending agreement may be executed by the parties in one or more
counterparts, each of which when so executed and delivered shall be an original
and such counterparts shall together constitute one and the same instrument. The
parties shall be entitled to rely on delivery of a facsimile copy of this
amending agreement and such facsimile copy shall be legally effective to create
a valid and binding agreement.

 
13.
The parties shall with reasonable diligence do all things and provide all
reasonable assurances as may be required to implement the terms of this amending
agreement, and each party shall provide such further documents or instruments
required by any other party as may be reasonably necessary or desirable to give
effect to this amending agreement and carry out its provisions.

 
14.
Neither this amending agreement nor any right or obligations hereunder shall be
assignable by a party, except that a party may assign this amending agreement to
a Person to whom it is entitled to assign the Agreement (in accordance with the
terms thereof).  This amending agreement shall enure to the benefit of and be
binding upon the parties and their respective successors and assigns.

 
15.
This amending agreement shall be governed by and construed and interpreted in
accordance with the laws of the State of New York and the federal laws of the
United States of America applicable therein.

 
[Remainder of page intentionally left blank]

 
– 6 –

--------------------------------------------------------------------------------

 

IN WITNESS OF WHICH the parties have duly executed this amending agreement as of
the date first written above.
 

   
Li3 ENERGY, INC.
         
By:
/s/ Luis F. Saenz      
  Name: Luis F. Saenz
     
  Title: Chief Executive Officer

 

   
PACIFIC ROAD CAPITAL A PTY LTD.,
as trustee for
PACIFIC ROAD RESOURCES FUND A
         
By:
/s/ Paul Espie      
  Name: Paul Espie
     
  Title: Director

 

   
PACIFIC ROAD CAPITAL B PTY LTD.,
as trustee for
PACIFIC ROAD RESOURCES FUND B
         
By:
/s/ Louis I. Rozman      
  Name: Louis I. Rozman
     
  Title: Director

 

   
PACIFIC ROAD CAPITAL
MANAGEMENT G.P. LIMITED, as
General Partner of PACIFIC ROAD
RESOURCES FUND L.P.
         
By:
/s/ Evan Burtton      
  Name: Evan Burtton
     
  Title: Director


 
– 7 –

--------------------------------------------------------------------------------

 

SCHEDULE B
REGISTRATION RIGHTS
 
1.
 
(a)           If at any one time after the date of this Agreement, Li3 receives
a request from the Pacific Road Funds that Li3 file a Form S-1 registration
statement with respect to Registrable Shares (as defined below) having an
anticipated aggregate offering price of at least $2 million, then Li3 shall as
soon as practicable, and in any event within sixty (60) days after the date such
request is given by the Pacific Road Funds, file a Form S-1 registration
statement (or other available form) under the U.S. Securities Act of 1933, as
amended (the “Securities Act”) covering all Registrable Shares that the Pacific
Road Funds and the Seller Designees request to be registered.
 
Subject to the conditions and restrictions set forth in this paragraph,
“Registrable Shares” shall mean:  (i) the 8,800,000 Purchase Price Shares
currently held by the Pacific Road Funds; (ii) the 1,200,000 Purchase Price
Shares currently held by Rodman & Renshaw LLC, Mr. Bob Brennan and Mr. Don Bruce
(collectively the “Seller Designees”); and (iii) any shares of Buyer Common
Stock acquired by the Pacific Road Funds pursuant to the exercise of the
Milestone Option or the Feasibility Option.  Notwithstanding the foregoing,
“Registrable Shares” shall not include any shares of Buyer Common Stock that are
(x) subject to a contractual hold period or a hold period under an applicable
safe-harbor for the resale of such shares into the public market without
registration (including, without limitation, Rule 144 (“Rule 144”) under the
Securities Act) or (y) immediately saleable pursuant to Rule 144 without volume
or manner of sale restrictions.
 
For the sake of clarity, and without limiting the foregoing, the rights
contemplated by this Schedule B shall not apply to any shares of Buyer Common
Stock acquired by the Pacific Road Funds pursuant to the Private Placement –
which are excluded from Registrable Shares – as such shares shall instead be
entitled to the registration rights provided pursuant to the Registration Rights
Agreement to be entered into by and among Li3 and the several purchasers
signatory thereto (the “Private Placement Registration Rights Agreement”).
 
(b)           If at any time, or from time to time, when it is eligible to use a
Form S-3 registration statement, Li3 receives a request from the Pacific Road
Funds that Li3 file a Form S-3 registration statement with respect to
Registrable Shares having an anticipated aggregate offering price of at least $1
million owned by the Pacific Road Funds and/or the Seller Designees, then Li3
shall as soon as practicable, and in any event within forty-five (45) days after
the date such request is given by the Pacific Road Funds, file a Form S-3
registration statement under the Securities Act covering all Registrable Shares
requested by the Pacific Road Funds and the Seller Designees to be included in
such registration statement.

 
– 8 –

--------------------------------------------------------------------------------

 

(c)           Notwithstanding the foregoing obligation, if Li3 furnishes to the
Pacific Road Funds requesting a registration pursuant hereto a certificate
signed by Li3’s chief executive officer stating that in the good faith judgment
of Li3’s Board of Directors it would be materially detrimental to Li3 and its
stockholders for such registration statement to either become effective or
remain effective for as long as such registration statement otherwise would be
required to remain effective, because such action would (i) materially interfere
with a significant acquisition, corporate reorganization, or other similar
transaction involving Li3; (ii) require premature disclosure of material
information that Li3 has a bona fide business purpose for preserving as
confidential; or (iii) render Li3 unable to comply with requirements under the
Securities Act or the U.S. Securities Exchange Act of 1934, as amended (the
“Exchange Act”), then Li3 shall have the right to defer taking action with
respect to such filing for a period of not more than thirty (30) days after the
request of the Pacific Road Funds is given; provided, however, that Li3 may not
invoke this right more than once in any twelve (12) month period; and provided
further that Li3 shall not register any securities for its own account or that
of any other stockholder during such thirty (30) day period other than pursuant
to a registration relating to the sale of securities to employees of Li3 or a
subsidiary pursuant to a stock option, stock purchase, or similar plan; a
registration on any form that does not include substantially the same
information as would be required to be included in a registration statement
covering the sale of the Registrable Shares; or a registration in which the only
Buyer Common Stock being registered is Buyer Common Stock issuable upon
conversion of debt securities that are also being registered (“Excluded
Registrations”).
 
2.           If Li3 proposes to register (including, for this purpose, a
registration effected by Li3 for stockholders other than the Pacific Road Funds)
any of its common stock under the Securities Act in connection with the public
offering of such securities solely for cash (other than in an Excluded
Registration), Li3 shall, at such time, promptly give the Pacific Road Funds
notice of such registration.  Upon the request of any Pacific Road Fund or
Seller Designee given within twenty (20) days after such notice is given by Li3,
Li3 shall, subject to the provisions hereof, cause to be registered all of the
Registrable Shares such Pacific Road Fund or Seller Designee has requested to be
included in such registration.  Li3 shall have the right to terminate or
withdraw any registration initiated by it under this subsection before the
effective date of such registration, whether or not any Pacific Road Fund has
elected to include Registrable Shares in such registration.  The expenses (other
than underwriting discounts, selling commissions and stock transfer taxes
applicable to the sale of such Registrable Shares (collectively, the “Selling
Expenses”)) of such withdrawn registration shall be borne by Li3.
 
3.           
 
(a)           If, pursuant hereto, the Pacific Road Funds intend to distribute
the Registrable Shares covered by their demand registration request under
Section 1(a) or (b) by means of an underwriting, they shall so advise Li3 as a
part of their request.  The underwriter(s) will be selected by the Pacific Road
Funds, subject only to the reasonable approval of Li3.   The Pacific Road Funds
shall (together with Li3) enter into an underwriting agreement in customary form
with the underwriter(s) selected for such underwriting.
 
(b)           If the lead underwriter of such offering advises Li3 and the
Pacific Road Funds that the inclusion of some or all of the Buyer Common Stock
would, in such lead underwriter’s judgment, materially interfere with the
proposed offering: (i) in the case of an offering initiated by Li3, the number
of shares of Buyer Common Stock that may be included shall be allocated (A)
first to Li3, and (B) second to the Pacific Road Funds and any other shareholder
with piggyback rights, pro rata based on the number of shares of Buyer Common
Stock requested to be included by such person, as the case may be; and (ii) in
the case of an offering initiated by the Pacific Road Funds or another
shareholder, if any, with demand registration rights, then the number of shares
of Buyer Common Stock that may be included shall be allocated (X) first to the
Pacific Road Funds or the shareholder making the demand, as the case may be,
then (Y) second to Li3 and the Pacific Road Funds and/or the other shareholders
exercising piggyback rights, as the case may be, pro rata based on the number of
shares of Buyer Common Stock requested to be included by such person, as the
case may be.

 
– 9 –

--------------------------------------------------------------------------------

 
 
4.           It shall be a condition precedent to the obligations of Li3 to take
any action with respect to the registration rights relating to the Registrable
Shares that such Pacific Road Funds shall furnish to Li3 such information
regarding themselves, the shares of Buyer Common Stock held by them, and the
intended method of disposition of such securities as is reasonably required to
effect the registration of such Registrable Shares.
 
5.           All expenses (other than Selling Expenses) incurred in connection
with registrations, filings, or qualifications pursuant to hereto, including all
registration, filing, and qualification fees; printers’ and accounting fees;
fees and disbursements of counsel for Li3; and the reasonable fees and
disbursements of counsel for the Pacific Road Funds, shall be borne and paid by
Li3; provided, however, that Li3 shall not be required to pay for any expenses
of any registration proceeding begun pursuant hereto if the registration request
is subsequently withdrawn at the request of the Pacific Road Funds; provided
further that if, at the time of such withdrawal, the Pacific Road Funds shall
have learned of a material adverse change in the condition, business, or
prospects of Li3 from that known to Pacific Road Funds at the time of their
request and have withdrawn the request with reasonable promptness after learning
of such information then the Pacific Road Funds shall not be required to pay any
of such expenses.
 
6.           If any shares of Registrable Shares are included in a registration
statement pursuant hereto:
 
(a)           To the extent permitted by law, Li3 will indemnify and hold
harmless each of the Pacific Road Funds, and the partners, members, officers,
directors, and stockholders of each of them; legal counsel and accountants for
each of the Pacific Road Funds; any underwriter (as defined in the Securities
Act) for the Pacific Road Funds; and each person, if any, who controls such
Pacific Road Funds or underwriter within the meaning of the Securities Act or
the Exchange Act, against any loss, damage, or liability (joint or several) to
which they may become subject under the Securities Act, the Exchange Act, or
other federal or state law, insofar as such loss, damage, or liability (or any
action in respect thereof) arises out of or is based upon (i) any untrue
statement or alleged untrue statement of a material fact contained in any
registration statement of Li3, including any preliminary prospectus or final
prospectus contained therein or any amendments or supplements thereto; (ii) an
omission or alleged omission to state therein a material fact required to be
stated therein, or necessary to make the statements therein not misleading; or
(iii) any violation or alleged violation of the Securities Act, the Exchange
Act, any state securities law, or any rule or regulation promulgated under the
Securities Act, the Exchange Act, or any state securities law (“Damages”), and
Li3 will pay to each such Pacific Road Fund, underwriter, controlling person, or
other aforementioned person any legal or other expenses reasonably incurred
thereby in connection with investigating or defending any claim or proceeding
from which Damages may result, as such expenses are incurred; provided, however,
that the indemnity agreement contained herein shall not apply to amounts paid in
settlement of any such claim or proceeding if such settlement is effected
without the consent of Li3, which consent shall not be unreasonably withheld,
nor shall Li3 be liable for any Damages to the extent that they arise out of or
are based upon actions or omissions made in reliance upon and in conformity with
written information furnished by or on behalf of any such Pacific Road Fund,
underwriter, controlling person, or other aforementioned person expressly for
use in connection with such registration.

 
– 10 –

--------------------------------------------------------------------------------

 
 
(b)           To the extent permitted by law, each Pacific Road Fund, severally
and not jointly, will indemnify and hold harmless Li3, and each of its
directors, each of its officers who has signed the registration statement, each
person (if any), who controls Li3 within the meaning of the Securities Act,
legal counsel and accountants for Li3, any underwriter (as defined in the
Securities Act), any other holder selling securities in such registration
statement, and any controlling person of any such underwriter or other holder,
against any Damages, in each case only to the extent that such Damages arise out
of or are based upon actions or omissions made in reliance upon and in
conformity with written information furnished by or on behalf of such Pacific
Road Fund expressly for use in connection with such registration; and each such
Pacific Road Fund will pay to Li3 and each other aforementioned person any legal
or other expenses reasonably incurred thereby in connection with investigating
or defending any claim or proceeding from which Damages may result, as such
expenses are incurred; provided, however, that the indemnity agreement contained
in herein shall not apply to amounts paid in settlement of any such claim or
proceeding if such settlement is effected without the consent of the Pacific
Road Funds, which consent shall not be unreasonably withheld; and provided
further that in no event shall the aggregate amounts payable by any Pacific Road
Fund by way of indemnity or contribution under hereunder exceed the proceeds
from the offering received by such Pacific Road Fund (net of any Selling
Expenses paid by such Pacific Road Fund), except in the case of fraud or willful
misconduct by such Pacific Road Fund.
 
(c)           Promptly after receipt by an indemnified party under this
Agreement of notice of the commencement of any action (including any
governmental action) for which a party may be entitled to indemnification
hereunder, such indemnified party will, if a claim in respect thereof is to be
made against any indemnifying party hereunder give the indemnifying party notice
of the commencement thereof.  The indemnifying party shall have the right to
participate in such action and, to the extent the indemnifying party so desires,
participate jointly with any other indemnifying party to which notice has been
given, and to assume the defense thereof with counsel mutually satisfactory to
the parties; provided, however, that an indemnified party (together with all
other indemnified parties that may be represented without conflict by one
counsel) shall have the right to retain one separate counsel, with the fees and
expenses to be paid by the indemnifying party, if representation of such
indemnified party by the counsel retained by the indemnifying party would be
inappropriate due to actual or potential differing interests between such
indemnified party and any other party represented by such counsel in such
action.  The failure to give notice to the indemnifying party within a
reasonable time of the commencement of any such action shall relieve such
indemnifying party of any liability to the indemnified party hereunder, to the
extent that such failure materially prejudices the indemnifying party’s ability
to defend such action.  The failure to give notice to the indemnifying party
will not relieve it of any liability that it may have to any indemnified party
otherwise than under this subsection.

 
– 11 –

--------------------------------------------------------------------------------

 

(d)           To provide for just and equitable contribution to joint liability
under the Securities Act in any case in which either (i) any party otherwise
entitled to indemnification hereunder makes a claim for indemnification pursuant
to this Agreement but it is judicially determined (by the entry of a final
judgment or decree by a court of competent jurisdiction and the expiration of
time to appeal or the denial of the last right of appeal) that such
indemnification may not be enforced in such case, notwithstanding the fact that
this Agreement provides for indemnification in such case, or (ii) contribution
under the Securities Act may be required on the part of any party hereto for
which indemnification is provided under this Agreement, then, and in each such
case, such parties will contribute to the aggregate losses, claims, damages,
liabilities, or expenses to which they may be subject (after contribution from
others) in such proportion as is appropriate to reflect the relative fault of
each of the indemnifying party and the indemnified party in connection with the
statements, omissions, or other actions that resulted in such loss, claim,
damage, liability, or expense, as well as to reflect any other relevant
equitable considerations.  The relative fault of the indemnifying party and of
the indemnified party shall be determined by reference to, among other things,
whether the untrue or allegedly untrue statement of a material fact, or the
omission or alleged omission of a material fact, relates to information supplied
by the indemnifying party or by the indemnified party and the parties’ relative
intent, knowledge, access to information, and opportunity to correct or prevent
such statement or omission; provided, however, that, in any such case, (x) no
Pacific Road Fund will be required to contribute any amount in excess of the
public offering price of all such shares of Buyer Common Stock offered and sold
by such Pacific Road Fund pursuant to such registration statement, and (y) no
person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) will be entitled to contribution from any person
who was not guilty of such fraudulent misrepresentation; and provided further
that in no event shall a Pacific Road Fund’s liability pursuant thereto exceed
the proceeds from the offering received by such Pacific Road Fund (net of any
Selling Expenses paid by such Pacific Road Fund), except in the case of willful
misconduct or fraud by such Pacific Road Fund.
 
(e)           Notwithstanding the foregoing, to the extent that the provisions
on indemnification and contribution contained in the underwriting agreement
entered into in connection with the underwritten public offering are in conflict
with the foregoing provisions, the provisions in the underwriting agreement
shall control.
 
Unless otherwise superseded by an underwriting agreement entered into in
connection with the underwritten public offering, the obligations of Li3 and
Pacific Road Funds under this Agreement shall survive the completion of any
offering of Buyer Common Stock in a registration under this Agreement and
otherwise shall survive the termination of this Agreement.

 
– 12 –

--------------------------------------------------------------------------------

 